MANDATE
THE STATE OF TEXAS

TO THE 198TH JUDICIAL DISTRICT COURT OF KERR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 22, 2015, the cause upon appeal to revise
or reverse your judgment between

Kristi Rene Nix, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-13-00569-CR     and      Tr. Ct. No. B11614

was determined, and therein our Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED. Appellate counsel’s motion to withdraw is
GRANTED. Any other pending motions for relief are DENIED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on June 29, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853